UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-53723 IMMUNOVATIVE, INC. (f/k/a Novo Energies Corporation) (Exact name of registrant as specified in its charter) Florida 65-1102237 (State or other jurisdiction of Identification No.) (I.R.S. Employer or organization) 417, Rue St-Pierre, Suite 804 Montreal QC H2Y 2M3 Canada (Address of principal executive offices)(Zip Code) (514) 840-3697 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.00001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesþNo On September 30, 2011, the last business day of the registrant’s most recently completed second quarter, the aggregate market value of the Common Stock held by non-affiliates of the registrant was $11,781,807, based upon the closing price on that date of the Common Stock of the registrant on the OTC Bulletin Board system of $0.175.For purposes of this response, the registrant has assumed that its directors, executive officers and beneficial owners of 5% or more of its Common Stock are deemed affiliates of the registrant. As of August 12, 2012 the registrant had140,596,457 shares of its Common Stock, $0.00001 par value, outstanding. TABLE OF CONTENTS PART I.FINANCIAL STATEMENTS Pages Item 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS: 3 Consolidated Balance Sheets as of June 30, 2012 (unaudited) and March 31, 2012 3 ConsolidatedStatements of Operations for the Three Months Ended June 30, 2012 and 2011, and for the period December 12, 2011 (inception of development) to June 30, 2012 (unaudited) 4 ConsolidatedStatements of Cash Flows for the Three Months Ended June 30, 2012 and 2011, and for the period December 12, 2011 (inception of development) to June 30, 2012 (unaudited) 5 Notes toUnaudited Consolidated Financial Statements 7 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 19 Item 4. CONTROLS AND PROCEDURES 19 PART II.OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 21 Item 1A. RISK FACTORS 21 Item 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 21 Item 3. DEFAULTS UPON SENIOR SECURITIES 23 Item 4. MINE SAFETY DISCLOSURES 23 Item 5. OTHER INFORMATION 23 Item 6. EXHIBITS 24 2 ITEM 1 FINANCIAL STATEMENTS IMMUNOVATIVE, INC. AND SUBSIDIARY (Formerly Novo Energies Corporation and Subsidiary) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS ASSETS June 30, March 31, (unaudited) CURRENT ASSETS Cash $ $ Marketable securities - Prepaid expense Total current assets EQUIPMENT - net INTANGIBLE ASSETS - Domain Name - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) CURRENT LIABILITIES Note Payable Caete Invest & Trade, S.A. $
